Exhibit 10-a

EXECUTION COPY

U.S. $9,155,000,000

TERM LOAN CREDIT AGREEMENT

Dated as of January 21, 2015

Among

AT&T INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

MIZUHO BANK, LTD.

as Administrative Agent

MIZUHO BANK, LTD.

BNP PARIBAS SECURITIES CORP.

LLOYDS SECURITIES INC.

TD SECURITIES (USA) LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arrangers and Joint Bookrunners

THE BANK OF NOVA SCOTIA, ROYAL BANK OF CANADA, BANCO BILBAO VIZCAYA ARGENTARIA,
S.A., NEW YORK BRANCH, COMMERZBANK AG, NEW YORK BRANCH, SANTANDER BANK, N.A. and
SOCIÉTÉ GENÉRALÉ

as Mandated Lead Arrangers

AGRICULTURAL BANK OF CHINA LTD., NEW YORK BRANCH, INTESA SANPAOLO S.P.A. NEW
YORK BRANCH, BANK OF CHINA, NEW YORK BRANCH, COBANK, ACB, CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, DBS BANK LTD., THE BANK OF NEW YORK MELLON, DNB
CAPITAL LLC, THE NORTHERN TRUST COMPANY and U.S. BANK NATIONAL ASSOCIATION

as Co-Agents

BNP PARIBAS

as Syndication Agent

and

LLOYDS BANK PLC

TD SECURITIES (USA) LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     1   

SECTION 1.01. Certain Defined Terms

     1   

SECTION 1.02. Computation of Time Periods

     12   

SECTION 1.03. Accounting Terms

     12   

ARTICLE II

     12   

SECTION 2.01. The Advances

     12   

SECTION 2.02. Making the Advances

     12   

SECTION 2.03. Fees

     13   

SECTION 2.04. Optional Termination or Reduction of the Commitments

     14   

SECTION 2.05. Repayment of Advances

     14   

SECTION 2.06. Interest on Advances

     14   

SECTION 2.07. Interest Rate Determination

     15   

SECTION 2.08. Optional Conversion of Advances

     16   

SECTION 2.09. Optional Prepayments of Advances

     16   

SECTION 2.10. Increased Costs

     17   

SECTION 2.11. Illegality

     17   

SECTION 2.12. Payments and Computations

     18   

SECTION 2.13. Taxes

     18   

SECTION 2.14. Sharing of Payments, Etc.

     21   

SECTION 2.15. Evidence of Debt

     22   

SECTION 2.16. Use of Proceeds

     22   

SECTION 2.17. Defaulting Lenders

     22   

SECTION 2.18. Replacement of Lenders

     23   



--------------------------------------------------------------------------------

ARTICLE III

     24   

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

     24   

SECTION 3.02. Conditions Precedent to Each Borrowing

     25   

SECTION 3.03. Determinations Under Section 3.01

     26   

ARTICLE IV

     26   

SECTION 4.01. Representations and Warranties

     26   

ARTICLE V

     27   

SECTION 5.01. Affirmative Covenants

     27   

SECTION 5.02. Negative Covenants

     30   

SECTION 5.03. Financial Covenant

     31   

ARTICLE VI

     31   

SECTION 6.01. Events of Default

     31   

ARTICLE VII

     33   

SECTION 7.01. Authorization and Authority

     33   

SECTION 7.02. Agent Individually

     33   

SECTION 7.03. Duties of Agent; Exculpatory Provisions

     34   

SECTION 7.04. Reliance by Agent

     34   

SECTION 7.05. Delegation of Duties

     35   

SECTION 7.06. Resignation of Agent

     35   

SECTION 7.07. Non-Reliance on Agent and Other Lenders

     35   

SECTION 7.08. Indemnification

     36   

SECTION 7.09. Other Agents

     36   

ARTICLE VIII

     36   

SECTION 8.01. Amendments, Etc.

     36   

SECTION 8.02. Notices; Effectiveness; Electronic Communication

     37   

SECTION 8.03. No Waiver; Remedies

     38   

 

2



--------------------------------------------------------------------------------

SECTION 8.04. Costs and Expenses

     38   

SECTION 8.05. Binding Effect

     39   

SECTION 8.06. Assignments and Participations

     40   

SECTION 8.07. Confidentiality; Patriot Act

     43   

SECTION 8.08. Governing Law

     43   

SECTION 8.09. Jurisdiction, Etc.

     44   

SECTION 8.10. Severability

     44   

SECTION 8.11. Waiver of Jury Trial

     45   

 

3



--------------------------------------------------------------------------------

Schedules

 

Schedule I    -    Commitments Schedule 5.02(a)    -    Existing Liens Exhibits
      Exhibit A    -    Form of Note Exhibit B-1    -    Form of Notice of
Borrowing Exhibit B-2    -    Form of Notice of Continuation/Conversion Exhibit
C    -    Form of Assignment and Assumption Exhibit D-1    -    Form of Opinion
of In-House Counsel for the Borrower Exhibit D-2    -    Form of Opinion of
Linklaters LLP Exhibit E    -    Non-U.S. Lender Form

 

4



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of January 21, 2015 (this “Agreement”)

AT&T INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Initial Lenders”), MIZUHO BANK, LTD. (“Mizuho”) as agent (in such
capacity, the “Agent”) for the Lenders (as hereinafter defined), agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a Tranche A Advance or a Tranche B Advance, as applicable.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise;
provided, however, that with respect to the Agent or any Lender, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
Mizuho at its office at Harborside Financial Center, 1800 Plaza Ten, Jersey
City, NJ 07311-4098, SWIFT Code/ABA No. MHCBUS33/ 026 004 307, Account
No. H79-740-222205, Attention: LTFAU / Lois Swain-Robinson or (b) such other
account of the Agent as is designated in writing from time to time by the Agent
to the Borrower and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 8.02(d)(ii).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin
for
Eurodollar Rate
Advances under
the Tranche A
Facility     Applicable Margin
for
Eurodollar Rate
Advances under
the Tranche B
Facility     Applicable
Margin for
Base Rate
Advances under
the Tranche A
Facility     Applicable
Margin for
Base Rate
Advances under
the Tranche B
Facility  

Level 1

A- / A3 / A-

     1.000 %      1.125 %      0.000 %      0.125 % 

Level 2

BBB+ / Baa1 / BBB+

     1.125 %      1.250 %      0.125 %      0.250 % 

Level 3

Lower than Level 2

     1.250 %      1.375 %      0.250 %      0.375 % 

“Appropriate Commitment” means, at any time, (a) with respect to any Tranche A
Lender, its Tranche A Commitment or Tranche A Advance, as applicable, and
(b) with respect to any Tranche B Lender, its Tranche B Commitment or Tranche B
Advance, as applicable.

“Appropriate Commitment Termination” means, with respect to any Appropriate
Lender, the earlier of (i) the termination of its Appropriate Commitment and
payment in full of all obligations of the Borrower hereunder in respect thereof
or (ii) the termination or expiration of this Agreement.

“Appropriate Lender” means, at any time, (a) with respect to the Tranche A
Facility, a Lender that has a Tranche A Commitment or holds a Tranche A Advance
at such time and (b) with respect to the Tranche B Facility, a Lender that has a
Tranche B Commitment or holds a Tranche B Advance at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Audited Financial Statements” means the Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2013, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Mizuho in New York, New York,
from time to time, as Mizuho’s prime rate;

(b)  1⁄2 of one percent per annum above the Federal Funds Rate; and

 

2



--------------------------------------------------------------------------------

(c) the ICE Benchmark Administration Limited Settlement Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.06(a)(i).

“Board of Directors” shall mean the governing body of a corporation, limited
liability company or equivalent business organization.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a Tranche A Borrowing or a Tranche B Borrowing, as applicable.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Commitment” means a Tranche A Commitment or a Tranche B Commitment, as
applicable.

“Communications” has the meaning specified in Section 8.02(d).

“Confidential Information” means information that is furnished to the Agent or
any Lender by or on behalf of the Borrower, but does not include any such
information that is or becomes generally available to the public (other than as
a result of a violation of this Agreement).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period adjusted to exclude the effects of
(a) gains or losses from discontinued operations, (b) any extraordinary or other
non-recurring non-cash gains or losses (including non-cash restructuring
charges), (c) accounting changes including any changes to Accounting Standards
Codification 715 (or any subsequently adopted standards relating to pension and
postretirement benefits) adopted by the Financial Accounting Standards Board
after the date hereof, (d) interest expense, (e) income tax expense or benefit,
(f) depreciation, amortization and other non-cash charges (including actuarial
gains or losses from pension and postretirement plans), (g) interest income,
(h) equity income and losses, and (i) other non-operating income or expense. For
the purpose of calculating Consolidated EBITDA for any Person for any period, if
during such period such Person or any Subsidiary of such Person shall have made
a Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period. “Material Acquisition”
means any acquisition or series of related acquisitions that involves
consideration (including non-cash consideration) with a fair market value, as of
the date of the closing thereof, in excess of $10,000,000,000. “Material
Disposition” means any disposition of property or series of related dispositions
of property that involves consideration (including non-cash consideration) with
a fair market value, as of the date of the closing thereof, in excess of
$1,000,000,000.

 

3



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Consolidated Subsidiaries, determined on a Consolidated
basis for such period in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07, 2.08 or
2.11.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.17(c), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, within two Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower or the
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Agent or the Borrower (based on its reasonable belief that such Lender may not
fulfill its funding obligations hereunder), to confirm in a manner reasonably
satisfactory to the Agent and the Borrower that it will comply with its funding
obligations hereunder, provided that such Lender shall cease to be a Defaulting
Lender upon receipt of such confirmation by, in form and substance reasonably
acceptable to, the Agent and the Borrower, (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any debtor
relief law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (e) shall generally not
pay its debts as those debts come due or shall admit in writing its inability to
pay its debts or shall become insolvent; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the control, ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental authority, so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

4



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any (i) Lender, Affiliate of a Lender or Approved Fund
and (ii) bank, financial institution or other institutional lender that meets
the requirements to be an assignee under Section 8.06(b)(iii), (v) and
(vi) (subject to such consents, if any, as may be required under
Section 8.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average of the rate per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period. If the
Reuters Screen LIBOR01 Page (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.07.

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental

 

5



--------------------------------------------------------------------------------

or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means the $5,000,000,000 Amended and Restated Credit
Agreement dated as of December 11, 2013 among the Borrower, the lenders parties
thereto and Citibank, N.A., as administrative agent, as such credit agreement
may be amended from time to time.

“Facility” means the Tranche A Facility or the Tranche B Facility, as
applicable.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date hereof, (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fitch” means Fitch, Inc.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the date that the Tranche A Advances and Tranche B Advances
are made, which shall be a Business Day specified by the Borrower in the
applicable Notice of Borrowing during the period from the Effective Date until
March 21, 2015.

“GAAP” has the meaning specified in Section 1.03.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indemnified Costs” has the meaning specified in Section 7.08.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Information Memorandum” means the information memorandum dated December 2014
used by the Agent in connection with the syndication of the Commitments.

“Initial Lenders” has the meaning specified in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be three
or six months as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period in respect of any Borrowing
that ends, in the case of any Tranche A Borrowing, after the third anniversary
of the Funding Date or, in the case of any Tranche B Borrowing, the fifth
anniversary of the Funding Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IRS” has the meaning specified in Section 2.13(f)(i).

“Lender Appointment Period” has the meaning specified in Section 7.06.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.06; provided that, following the Appropriate
Commitment Termination for the Tranche A Lenders, the term “Lenders” shall cease
to include the Tranche A Lenders.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

“Material Adverse Change” means any change, development or event that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the financial condition, properties, assets,
liabilities, business or results of operations of the Borrower and its
Subsidiaries, taken as a whole.

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, properties, assets, liabilities, business or results of operations of
the Borrower and its Subsidiaries, taken as a whole, (b) the material rights and
remedies of the Agent or any Lender under this Agreement or any Note or (c) the
ability of the Borrower to perform its payment obligations under this Agreement
or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Tangible Assets” means, at any date, with respect to the Borrower, the
total assets appearing on the most recently prepared Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower for which such balance sheet is available, prepared in
accordance with GAAP, less (a) all current liabilities as shown on such balance
sheet and (b) the value (net of any applicable reserves), as shown on such
balance sheet of (i) all trade names, trademarks, licenses, patents, copyrights
and goodwill, (ii) organizational costs and (iii) deferred charges (other than
prepaid items such as insurance, taxes, interest, commissions, rents and similar
items and tangible assets being amortized).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 8.01 and (ii) has been approved
by the Required Lenders.

“Non-U.S. Lender” has the meaning specified in Section 2.13(f)(i).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender under
the applicable Facility.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Lender or Agent, taxes
imposed as a result of a present or former connection between such Person and
the jurisdiction imposing such tax (other than connections arising solely from
such Person having executed, delivered, become a party to, performed obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or the
Notes or any other documents to be delivered hereunder, or sold or assigned an
interest in any such documents).

“Other Taxes” has the meaning specified in Section 2.13(b).

“Participant Register” has the meaning specified in Section 8.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) any interest or title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the assets so leased or
subleased; (f) Liens that are contractual rights of set-off generally;
(g) licenses, sublicenses, leases or subleases of intellectual property granted
to Persons who are not Affiliates of the Borrower in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries; and (h) Liens on deposit or securities
accounts arising solely by virtue of any statutory or common law provisions or
ordinary course contractual provisions, in each case, relating to banker’s
Liens, rights of set-off or similar rights and remedies for account and
transaction fees and other amounts due to the depository institution or
securities intermediary where any deposit, securities or brokerage accounts are
maintained so long as the amounts subject to such Liens do not secure Debt.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(d).

“Process Agent” has the meaning specified in Section 8.09(c).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin shall be determined by reference to
the available rating; (b) if none of S&P, Moody’s or Fitch shall have in effect
a Public Debt Rating, the Applicable Margin will be set in accordance with
Level 3 under the definition of “Applicable Margin”; (c) if the ratings
established by S&P, Moody’s and Fitch fall within different levels, the
Applicable Margin shall be based upon the highest rating, unless the lowest of
such ratings is more than one level below the highest of such ratings, in which
case the Applicable Margin shall be based upon the rating that is one level
above the lowest of such ratings; (d) if any rating established by S&P, Moody’s
or Fitch shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P, Moody’s or Fitch shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P,
Moody’s or Fitch, as the case may be, shall refer to the then equivalent rating
by S&P, Moody’s or Fitch, as the case may be.

 

9



--------------------------------------------------------------------------------

“Quarterly Financial Statements” means the Consolidated balance sheet of the
Borrower and its Subsidiaries as at September 30, 2014, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the nine month period then ended.

“Receivables Securitization” means sales of accounts receivable of the Borrower
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by the Borrower or Subsidiary for cash, provided that (a) any
such agreement is of a type and on terms customary for comparable transactions
in the good faith judgment of the Board of Directors of the Borrower or
Subsidiary and (b) such agreement does not create any interest in any asset
other than accounts receivable (and property securing or otherwise supporting
accounts receivable) and proceeds of the foregoing.

“Reference Banks” means Mizuho, Royal Bank of Canada, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and one other Lender, if any, so appointed by the
Borrower and the Agent that agrees to serve in such role.

“Register” has the meaning specified in Section 8.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances, or, if
no such principal amount is then outstanding, Lenders having at least a majority
in interest of the Commitments, provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Advances or Commitments, as applicable, of
such Lender at such time.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 2.13(a).

“Tranche A Advance” has the meaning specified in Section 2.01(a).

“Tranche A Borrowing” means, initially, the borrowing consisting of simultaneous
Tranche A Advances by the Tranche A Lenders on the Funding Date. After the
Tranche A Advances are outstanding, “Tranche A Borrowing” means a portion of the
Tranche A Advances (as to which each Tranche A Lender has a ratable part) that
(a) bears interest by reference to the Base Rate or (b) bears interest by
reference to the Eurodollar Rate and has a single Interest Period.

“Tranche A Commitment” means, with respect to any Tranche A Lender (a) the
Dollar amount set forth under the caption “Tranche A Commitments” opposite such
Lender’s name on Schedule I hereto or (b) if such Lender has entered into any
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.06(c), in each case as
such Lender’s Tranche A Commitment, as such amount may be reduced pursuant to
Section 2.04.

“Tranche A Facility” means, at any time, the aggregate amount of the Tranche A
Lenders’ Tranche A Commitments at such time.

“Tranche A Lender” means any Lender that has a Tranche A Commitment.

“Tranche B Advance” has the meaning specified in Section 2.01(b).

“Tranche B Borrowing” means, initially, the borrowing consisting of simultaneous
Tranche B Advances by the Tranche B Lenders on the Funding Date. After the
Tranche B Advances are outstanding, “Tranche B Borrowing” means a portion of the
Tranche B Advances (as to which each Tranche B Lender has a ratable part) that
(a) bears interest by reference to the Base Rate or (b) bears interest by
reference to the Eurodollar Rate and has a single Interest Period.

“Tranche B Commitment” means, with respect to any Tranche B Lender (a) the
Dollar amount set forth under the caption “Tranche B Commitments” opposite such
Lender’s name on Schedule I hereto or (b) if such Lender has entered into any
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.06(c), in each case as
such Lender’s Tranche B Commitment, as such amount may be reduced pursuant to
Section 2.04.

“Tranche B Facility” means, at any time, the aggregate amount of the Tranche B
Lenders’ Tranche B Commitments at such time.

“Tranche B Lender” means any Lender that has a Tranche B Commitment.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

 

11



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Audited
Financial Statements (“GAAP”); provided that whether a lease constitutes a
capital lease or an operating lease shall be determined based on GAAP as in
effect on the date hereof, notwithstanding any modification or interpretative
change thereto after the date hereof, and provided further that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary thereof at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Debt in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) Tranche A Advances. Each Tranche A Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single advance (a “Tranche A Advance”) to the Borrower on the Funding Date in an
amount not to exceed such Lender’s Tranche A Commitment. The Tranche A Borrowing
shall consist of Advances made simultaneously by the Tranche A Lenders ratably
according to their respective Tranche A Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.

(b) Tranche B Advances. Each Tranche B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance (a “Tranche B
Advance”) to the Borrower on the Funding Date in an amount not to exceed such
Lender’s Tranche B Commitment. The Tranche B Borrowing shall consist of Advances
made simultaneously by the Tranche B Lenders ratably according to their
respective Tranche B Commitments. Amounts borrowed under this Section 2.01(b)
and repaid or prepaid may not be reborrowed.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 10:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each
Appropriate Lender prompt notice thereof by telecopier (and, in the case of a
notice requesting Base Rate Advances, no later than 11:00 A.M. (New York City
time) on the date of the proposed Borrowing). Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Appropriate Lender shall, before 1:00 P.M. (New York
City time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with

 

12



--------------------------------------------------------------------------------

the respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than 12 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from an Appropriate Lender prior
to the time of any Borrowing that such Lender will not make available to the
Agent such Lender’s ratable portion of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

(e) The failure of any Appropriate Lender to make the Advance to be made by it
as part of any Borrowing shall not relieve any other Appropriate Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
any Advance to be made by such other Lender on the date of any Borrowing.

SECTION 2.03. Fees. (a) Upfront Fee. The Borrower agrees to pay to the Agent for
the account of each Tranche A Lender an upfront fee in an amount equal to the
percentage set forth in the Information Memorandum in respect of such Lender’s
Tranche A Commitment on the Effective Date and agrees to pay to the Agent for
the account of each Tranche B Lender an upfront fee in an amount equal to the
percentage set forth in the Information Memorandum in respect of such Lender’s
Tranche B Commitment on the Effective Date.

(b) Ticking Fee. The Borrower agrees to pay to the Agent for the account of each
Appropriate Lender a ticking fee on the amount of such Lender’s Tranche A
Commitment and/or Tranche B Commitment, as applicable, commencing on (i) the
Effective Date in the case of each Initial Lender and (ii) the effective date
specified in the Assignment and Assumption pursuant to which it became a

 

13



--------------------------------------------------------------------------------

Lender in the case of each other Lender, until the earlier of the Funding Date
and March 21, 2015, at a rate equal to 0.07% per annum, payable in arrears on
the earlier of the Funding Date and March 21, 2015; provided that no Defaulting
Lender shall be entitled to receive any ticking fee in respect of its
Commitment(s) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.04. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Tranche A
Commitments and/or the Tranche B Commitments, as applicable, provided that
(i) each partial reduction shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) each such reduction
shall be made ratably among the Appropriate Lenders in accordance with their
Appropriate Commitments with respect to such Facility.

SECTION 2.05. Repayment of Advances. (a) Tranche A Advances. The Borrower shall
repay to the Agent for the ratable account of the Tranche A Lenders the
aggregate outstanding principal amount of the Tranche A Advances on the third
anniversary of the Funding Date.

(b) Tranche B Advances. The Borrower shall repay to the Agent for the ratable
account of the Tranche B Lenders an amount of the Tranche B Advances equal to
(i) 2.5% of the original aggregate principal amount of the Tranche B Advances on
the last day of each calendar quarter occurring after the third anniversary and
prior to the fourth anniversary of the Funding Date, and (ii) 5.0% of the
original aggregate principal amount of the Tranche B Advances on the last day
each calendar quarter occurring after the fourth anniversary of the Funding Date
(which amounts, in each case, shall be reduced as a result of the application of
prepayments in accordance with Section 2.09); provided, however, that the final
principal installment shall be repaid on fifth anniversary of the Funding Date
and in any event shall be in an amount equal to the aggregate principal amount
of the Tranche B Advances outstanding on such date.

SECTION 2.06. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it owing to
each Appropriate Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

14



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent shall, and upon the occurrence and
during the continuance of any other Event of Default, the Agent may, and upon
the request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (A) the unpaid principal amount of each Advance, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (B) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder by the Borrower that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice (i) to the Borrower and the Appropriate Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.06(a)(i) or (a)(ii) and (ii) to the Borrower the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.06(a)(ii) (it being understood that the Agent shall not be
required to disclose to any party hereto (other than the Borrower) any
information regarding any Reference Bank or any rate provided by such Reference
Bank in accordance with the definition of “Eurodollar Rate”, including, without
limitation, whether a Reference Bank has provided a rate or the rate provided by
any individual Reference Bank). Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 50% of the then aggregate unpaid principal amount thereof notify
the Agent that (i) they are unable to obtain matching deposits in the London
interbank market at or about 11:00 A.M. (London time) on the second Business Day
before the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (ii) the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
respective Eurodollar Rate Advances for such Interest Period, the Agent shall
forthwith so notify the Borrower and the Appropriate Lenders, whereupon (A) the
Borrower will, on the last day of the then existing Interest Period therefor
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Appropriate Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances; provided, that the Borrower may
direct the Agent in the applicable Notice of Borrowing to continue Eurodollar
Rate Advances as successive Interest Periods of the same duration until the
Borrower shall give the Agent written notice at least five Business Days prior
to the end of an Interest Period in the form of Exhibit B-2 that, as of the end
of such Interest Period, the applicable Eurodollar Rate Advances shall Convert
into Base Rate Advances or shall be continued as Eurodollar Rate Advances having
an Interest Period as so notified.

 

15



--------------------------------------------------------------------------------

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurodollar
Rate for any Eurodollar Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period, Convert
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.08. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

SECTION 2.09. Optional Prepayments of Advances. The Borrower may, upon notice at
least two Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the relevant Facility, the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances made to the Borrower comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Appropriate Lenders in
respect thereof pursuant to Section 8.04(c). Each such prepayment of any Tranche
B Advances shall be applied to the installments thereof specified by the
Borrower in its prepayment notice (or, if not so specified, shall be applied pro
rata to all remaining installments thereof).

 

16



--------------------------------------------------------------------------------

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, continuing, converting to, funding or maintaining Eurodollar
Rate Advances (excluding for purposes of this Section 2.10(a) and
Section 2.10(b) any such increased costs resulting from (i) Taxes or taxes
described in clauses (w) – (z) of the definition of Taxes, imposed on or with
respect to any payment made by or on behalf of the Borrower, or Other Taxes (as
to which Section 2.13 shall govern) and (ii) Other Connection Taxes that are
imposed on or measured by overall net income, or that are franchise taxes or
branch profits taxes,), then the Borrower shall, from time to time, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt, this Section 2.10(b) shall apply to all requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder (a) each Eurodollar Rate Advance in respect of the Appropriate
Commitments will automatically, upon such demand, be Converted into a Base Rate
Advance and (b) the obligation of the Appropriate Lenders to make Eurodollar
Rate Advances or to Convert Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Appropriate Lenders
that the circumstances causing such suspension no longer exist; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

17



--------------------------------------------------------------------------------

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder, without counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
ticking fees ratably (other than amounts payable pursuant to Section 2.10, 2.13
or 8.04(c)) to the Appropriate Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.06(c),
from and after the effective date specified in such Assignment and Assumption,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of ticking fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
ticking fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or ticking fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders or the Appropriate Lenders (as
applicable) hereunder that the Borrower will not make such payment in full, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender or each Appropriate Lender (as applicable) on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

SECTION 2.13. Taxes. (a) Any and all payments by or on behalf of the Borrower to
or for the account of any Lender or the Agent hereunder or under the Notes or
any other documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities, including any interest, additions to tax or penalties applicable
with respect thereto, excluding, in the case of each Lender and the Agent,
(v) taxes imposed on overall net income, branch profits taxes, franchise taxes
imposed in lieu of net income taxes and other similar taxes, in each case by the
jurisdiction under the laws of which such

 

18



--------------------------------------------------------------------------------

Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, branch profits taxes, franchise taxes imposed on it in lieu
of net income taxes, by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof, or by any other jurisdiction with
respect to which the Lender or the Agent, as the case may be, has a present or
former connection (other than connections arising from such Person having
executed, delivered, become a party to, performed obligations under, received
payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced this Agreement, or the Notes or any
other documents to be delivered hereunder, or sold or assigned an interest in
any such documents), (w) taxes that are attributable to a Lender’s failure to
comply with the requirements of paragraph (f) of this Section, (x) United States
federal withholding taxes imposed on amounts payable to such Lender on the date
such Lender becomes a party to this Agreement, or changes its Applicable Lending
Office except to the extent that such Lender or its assignor (if any) was
entitled, at the time of the change in Applicable Lending Office (or assignment)
to receive additional amounts from the Borrower pursuant to this paragraph,
(y) any United States withholding taxes imposed pursuant to FATCA and (z) any
interest, additions to tax or penalties applicable to such excluded taxes(all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Taxes from or in respect of any sum
payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Agent are required by law to be deducted or
withheld, (i) the sum payable by the Borrower shall be increased as may be
necessary so that after making all required withholdings or deductions
(including withholdings or deductions applicable to additional sums payable
under this Section 2.13) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made and (ii) if the Borrower is the withholding agent under applicable law, the
Borrower shall make such deductions and shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder except any such
taxes that are Other Connection Taxes imposed with respect to any assignment
(other than an assignment pursuant to Section 2.13(g)) (hereinafter referred to
as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by the Borrower, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

(e) Each Lender shall indemnify the Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Lender and that are payable or paid by the Agent in good faith, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
the Agent makes written demand therefor. Notwithstanding anything to the
contrary, nothing in this Section 2.13(e) shall affect the Lender’s rights with
respect to the Borrower pursuant to this Agreement or the Notes.

 

19



--------------------------------------------------------------------------------

(f) (i) (A) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed originals of U.S. Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. (B) Each Lender that is not a “United
States Person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Agent, whichever of the
following is applicable: (w) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (i) with
respect to payments of interest under this Agreement and the Notes, two properly
completed and duly signed originals of U.S. Internal Revenue Service (“IRS”)
Form W-8BEN-E (or any subsequent versions thereof or successors thereto)
establishing an exemption from or reduction of, U.S. federal withholding tax
pursuant to an “interest” article of such tax treaty, and (ii) with respect to
any other applicable payments under this Agreement and the Notes, IRS Form
W-8BEN-E (or any subsequent versions thereof or successors thereto) establishing
an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty, (x) two
properly completed and duly signed originals of IRS Form W-8ECI (or any
subsequent versions thereof or successors thereto); (y) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Internal Revenue Code with respect to payments
of “portfolio interest”, a statement substantially in the form of Exhibit E-1 to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and two properly
completed and duly signed originals of IRS Form W-8BEN-E (or any subsequent
versions thereof or successors thereto), (z) to the extent the Non-U.S. Lender
is not the beneficial owner, two properly completed and signed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable, provided that if a Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct or indirect partner. Any Non-U.S. Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Agent any other
form prescribed by applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from, or a reduction in, U.S. federal withholding
tax, in each case, duly completed and signed together with such supplementary
documentation as may be prescribed by applicable requirements of law which
permits the Borrower and/or the Agent to determine any withholdings or
deductions required to be made. Forms referred to in this Section 2.13(f)(i)
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement and from time to time thereafter upon the request of the Borrower
or the Agent. In addition, each Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Lender.
Each Lender shall promptly notify the Borrower and the Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower and the Agent (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver or would materially prejudice the commercial position of
such Lender.

(ii) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or

 

20



--------------------------------------------------------------------------------

1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or the Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), FATCA shall include any amendments to
FATCA after the date hereof.

(g) Any Lender claiming any additional amounts payable pursuant to Section 2.10
or this Section 2.13 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender; provided, however, that if
any such Lender fails to change the jurisdiction of its Applicable Lending
Office to a jurisdiction with respect to which no additional amounts are owed
under this Section 2.13 within of 30 days of receiving such a request from the
Borrower, the Borrower may replace such Lender in accordance with Section 2.18.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount as to which it has been indemnified
pursuant to this Section 2.13 (including additional amounts paid pursuant to
this Section 2.13), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the amounts giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event such indemnified party is required to repay such refund
to such governmental authority. Notwithstanding anything to the contrary in this
Section 2.13(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.13(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-tax basis) than such indemnified party would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed, and the indemnification payments or additional
amounts with respect to such tax had never been paid. This Section 2.13(h) shall
not be construed to require any indemnified party to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the indemnifying party or any other Person.

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered;
provided, further, that, notwithstanding the foregoing, so long as the Advances
shall not have become due and payable pursuant

 

21



--------------------------------------------------------------------------------

to Section 6.01, any excess payment received by any Appropriate Lender that is
not by its terms payable to all Lenders shall be calculated and shared on a pro
rata basis only with other Appropriate Lenders. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.14 may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender
in respect of its Appropriate Commitment, the Borrower shall promptly execute
and deliver to such Lender a Note payable to the order of such Lender in a
principal amount up to the Appropriate Commitment of such Lender. Each Lender
that receives a Note pursuant to this Section 2.15 agrees that, upon its
Appropriate Commitment Termination, such Lender will return such Note to the
Borrower.

(b) The Register maintained by the Agent pursuant to Section 8.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries, including acquisition
related payments.

SECTION 2.17. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment by the Borrower for the account of a
Defaulting Lender under this Agreement shall not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Agent in a segregated
non-interest bearing account until the earlier of the date the Defaulting Lender
is no longer a Defaulting Lender or the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent or if no such funding has been requested, to
be held by the Agent as cash collateral to fund future Advances by such
Defaulting Lender; third, to the payment of any amounts owing to the Lenders or
the Appropriate Lenders (as applicable) as a result of

 

22



--------------------------------------------------------------------------------

any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that any amounts held as cash
collateral for funding obligations of a Defaulting Lender shall be returned to
such Defaulting Lender upon its Appropriate Commitment Termination (or, if it is
both a Tranche A Lender and a Tranche B Lender, the termination or expiration of
this Agreement) and the satisfaction of such Defaulting Lender’s obligations
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.17 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.17, performance by the
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.17. The rights and remedies against a
Defaulting Lender under this Section 2.17 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Appropriate Lenders or take such other
actions as the Agent may determine to be necessary to cause the Advances to be
funded and held on a pro rata basis by the Appropriate Lenders in accordance
with their pro rata share, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.18. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.13 or (c) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort and so long as no
Default is continuing, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.06), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.06;

(ii) such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts then payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

23



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
after the date of such assignment;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, there shall have occurred no Material Adverse Change
since December 31, 2013.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or, to the knowledge
of the Borrower, threatened before any court, governmental agency or arbitrator
that (i) would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.

(e) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent)
required to be paid on or prior to the Effective Date.

 

24



--------------------------------------------------------------------------------

(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(g) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i) The Notes of the Borrower to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.15.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes to be delivered by it, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes to be delivered by it and the
other documents to be delivered by it hereunder.

(iv) A favorable opinion of the general counsel of the Borrower, substantially
in the form of Exhibit D-1 hereto, and a favorable opinion of Linklaters LLP,
special New York counsel to the Borrower, substantially in the form of Exhibit
D-2 hereto, and in each case as to such other matters as any Lender through the
Agent may reasonably request.

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Appropriate Lender to make an Advance on the occasion of each relevant Borrowing
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing (a) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):

(i) the representations and warranties of the Borrower contained in Section 4.01
(except, in the case of any Borrowing, the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f)(i) thereof) are correct
on and as of such date, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date,

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default, and

(iii) the Borrowing is within any mandatory debt limitations established by the
Board of Directors of the Borrower; and

and (b) the Agent shall have received such other approvals, opinions or
documents as any Appropriate Lender through the Agent may reasonably request
related to clauses (a)(i) or (ii) of this Section.

 

25



--------------------------------------------------------------------------------

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes, and the consummation of the transactions contemplated hereby, are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Borrower’s charter or
by-laws or (ii) law or any contractual restriction binding on or affecting the
Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes.

(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms.

(e) The Audited Financial Statements, accompanied by an opinion of Ernst & Young
LLP, independent public accountants (or other independent public accountants of
national standing), and the Quarterly Financial Statements, duly certified by
the chief financial officer of the Borrower, copies of which have been furnished
to each Lender, fairly present in all material respects, subject, in the case of
said Quarterly Financial Statements, to year-end audit adjustments, the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Except as
disclosed in filings with the Securities and Exchange Commission prior to the
date hereof, since December 31, 2013, there has been no Material Adverse Change.

(f) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that (i) is
not disclosed in a filing by the Borrower with the Securities and Exchange
Commission and would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

 

26



--------------------------------------------------------------------------------

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a Consolidated basis) that are subject
to a restriction on sale, pledge, or disposal under this Agreement will be
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) (i) None of the Borrower or any of the Borrower’s Subsidiaries is a Person
that is, or is owned or controlled by Persons that are the subject or target of
any Sanctions; (ii) the Borrower has implemented and maintains in effect
policies and procedures designed to promote compliance by the Borrower with
Anti-Corruption Laws, and (iii) the Borrower and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and the Patriot Act,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its material property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure (including
through captive insurance subsidiaries) to the extent consistent with prudent
business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence and
its material rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may

 

27



--------------------------------------------------------------------------------

consummate any merger or consolidation permitted under Section 5.02(b) and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if the Board of Directors of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower or such Subsidiary.

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and, upon
execution of a confidentiality agreement, to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of the officers or
directors of the Borrower and with their independent certified public
accountants, provided, however, that examination of the records and books of
account of the Borrower or any of its Subsidiaries shall occur only at times
when an Advance shall be outstanding.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(h) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 40 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles (it being understood that the certification provided by
the chief financial officer in compliance with the Sarbanes-Oxley Act is
acceptable for this purpose) and prepare and deliver a certificate of the chief
financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 (it being understood that the only
certification regarding pro forma adjustments included in such calculation shall
be that the adjustments are reasonable good faith estimates prepared on the
basis of information available as of the date that such pro forma adjustments
are determined), provided that in the event of any change since the date hereof
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall provide the financial information
required for the determination of compliance with Section 5.03 based on GAAP in
effect as of the date hereof;

 

28



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 75 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by Ernst & Young LLP or other independent
public accountants of national standing to the effect that such Consolidated
financial statements fairly present its financial condition and results of
operations on a Consolidated basis in accordance with generally accepted
accounting principles consistently applied and prepare and deliver a certificate
of the chief financial officer of the Borrower as to compliance with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03 (it being understood that
the only certification regarding pro forma adjustments included in such
calculation shall be that the adjustments are reasonable good faith estimates
prepared on the basis of information available as of the date that such pro
forma adjustments are determined), provided that in the event of any change
since the date hereof in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall provide the
financial information required for the determination of compliance with
Section 5.03 based on GAAP in effect as of the date hereof;

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;

(iv) if Advances are outstanding and if such are not available on the Internet
at www.att.com, www.sec.gov or another website designated by the Borrower,
promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

(v) prompt notice of the commencement of all actions and proceedings before any
court, governmental agency or arbitrator affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request of a
material nature that may reasonably relate to the condition (financial or
otherwise), operations, properties or prospects of the Borrower or the Borrower
and its Subsidiaries taken as a whole.

Reports and financial statements required to be furnished by the Borrower
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Borrower posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by the Borrower in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge; provided that the Lenders
shall be deemed to have received the information specified in clauses (i),
(ii) and (iv) of this subsection (h) on the date (x) such information is posted
at the website of the Agent identified from time to time by the Agent to the
Lenders and the Borrower and (y) such posting is notified to the Lenders (it
being understood that the Borrower shall have satisfied the timing obligations
imposed by those clauses as of the earliest date such information is posted on
the Internet at www.sec.gov or the website referred to in clause (B) above).

 

29



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower shall not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary of the Borrower in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment (including capital leases), or Liens existing on such
property or equipment at the time of its acquisition (other than any such Liens
created in contemplation of such acquisition that were not incurred to finance
the acquisition of such property) or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

(iii) the Liens existing on the date hereof and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v) Liens on accounts receivable (and in property securing or otherwise
supporting such accounts receivable together with proceeds thereof) of the
Borrower or its Subsidiaries in connection with a Receivables Securitization,

(vi) Liens on assets of a Subsidiary that is a regulated telephone company (a
“Telco”) that, pursuant to the public debt indenture(s) of such Telco, are
created upon the merger or conveyance or sale of all or substantially all of the
assets of such Telco,

(vii) Liens on real property securing Debt and other obligations in an aggregate
principal amount not to exceed $1,000,000,000 at any time outstanding,

(viii) other Liens securing Debt and other obligations in an aggregate principal
amount not to exceed at any time outstanding five percent of Consolidated Net
Tangible Assets, and

 

30



--------------------------------------------------------------------------------

(ix) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or, directly or indirectly,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

(d) Sanctions and Anti-Corruption. Request any Borrowing, nor directly or to its
knowledge indirectly use the proceeds of any Borrowing, in each case (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (ii) in any manner that would result
in the violation of any Sanctions applicable to the Borrower or its Subsidiaries
or, to the knowledge of the Borrower, any other party hereto.

SECTION 5.03. Financial Covenant. The Borrower will maintain, as of the last day
of each fiscal quarter, a ratio of Consolidated Debt for Borrowed Money to
Consolidated EBITDA of the Borrower and its Subsidiaries for the four quarters
then ended of not more than 3.0 to 1.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to pay any principal of any Advance when the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Advance or to
make any other payment of fees or other amounts payable under this Agreement or
any Note within three Business Days after the same becomes due and payable; or

(b) Any representation or warranty made by the Borrower herein or in connection
with this Agreement shall prove to have been incorrect in any material respect
when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement applicable to it contained in Section 5.01(d), (e) or (h), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 10 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or

(d) (i) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or net
amount of at least $400,000,000 (or, if higher, the cross default threshold then
set forth in the Existing Credit Agreement (or any credit agreement refinancing
thereof), but in no event exceeding $2,000,000,000) in the aggregate (but
excluding Debt owing by the Borrower outstanding

 

31



--------------------------------------------------------------------------------

hereunder) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or (iii) any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided, that,
(x) the Debt subject of clause (ii) or (iii) above shall not include Debt of a
Person that is merged into or consolidated with the Borrower or any Subsidiary
of the Borrower or that becomes a Subsidiary of the Borrower for a period of 90
days after the date that such Debt becomes Debt of the Borrower or any of its
Subsidiaries and (y) clauses (ii) and (iii) above shall not apply to any
prepayment, redemption, repurchase or defeasance required to be made as a result
of the obligor of such Debt making a voluntary notice of prepayment, voluntary
notice of redemption, voluntary notice of repurchase, voluntary notice of
defeasance or taking similar action with comparable effect; or

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f) Final and non-appealable judgments or orders for the payment of money in
excess of $400,000,000 (or, if higher, the judgment threshold then set forth in
the Existing Credit Agreement (or any credit agreement refinancing thereof), but
in no event exceeding $2,000,000,000) in the aggregate shall be rendered against
the Borrower or any of its Subsidiaries, 30 days shall have passed since such
judgment became final and non-appealable and enforcement proceedings shall have
been commenced by any creditor upon such judgment or order; provided, however,
that any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing more than 50% of the combined voting power
of all Voting Stock of the Borrower; or (ii) during any period

 

32



--------------------------------------------------------------------------------

of up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason (other than due to retirement, death or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by 66-2/3% of the remaining
members of the board of directors of the Borrower or (y) nominated for election
by a majority of the remaining members of the board of directors of the Borrower
and thereafter elected as directors by the shareholders of the Borrower); or

(h) The Borrower or any ERISA Affiliate shall fail to satisfy minimum funding
requirements under Section 412 of the Internal Revenue Code or Section 302 of
ERISA to any Plan, or apply for a waiver of such requirements;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable by the Borrower
under this Agreement to be forthwith due and payable, whereupon such Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Advances shall automatically be terminated and (B) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Mizuho to act on its behalf as the Agent hereunder and under the Notes
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and the
Borrower shall have no rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

SECTION 7.02. Agent Individually. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

33



--------------------------------------------------------------------------------

SECTION 7.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and

 

34



--------------------------------------------------------------------------------

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance, and such Lender shall not have
made available to the Agent such Lender’s ratable portion of the applicable
Borrowing. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 7.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

SECTION 7.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. At any time when the Agent or
its Affiliate is a Defaulting Lender, the Required Lenders may, and upon the
request of the Borrower shall, remove the Agent by giving notice to the Agent.
Upon receipt or giving of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. In addition and without any obligation on
the part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Borrower and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the effective date of such
retiring Agent’s resignation. Upon the resignation effective date established in
such notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and (i) the retiring Agent shall be discharged from its duties
and obligations as Agent hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties as Agent of the retiring (or retired) Agent, and the retiring Agent shall
be discharged from all of its duties and obligations as Agent hereunder (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder, the provisions of
this Article and Section 8.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

SECTION 7.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder.

 

35



--------------------------------------------------------------------------------

SECTION 7.08. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower and without limiting its obligation to do
so), ratably according to the respective principal amounts of the Advances then
owed to each of them (or if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.08 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

SECTION 7.09. Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents nor any other Lender designated as
any “Agent” or “Arranger” on the cover page hereof (other than the Agent) has
any liability hereunder other than in its capacity as a Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 3.01 without the written consent of
all Lenders, (b) increase or extend the Commitment(s) of any Lender without the
written consent of such Lender, (c) reduce the principal of, or rate of interest
on, any Advances or any fees or other amounts payable hereunder without the
written consent of all Lenders directly affected thereby, (d) postpone any date
fixed for any payment of principal of, or interest on, any Advances or any fees
or other amounts payable hereunder without the written consent of all Lenders
directly affected thereby, (e) change the definition of “Required Lenders”, or
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder without the written consent of all
Lenders or (f) amend this Section 8.01 without the written consent of all
Lenders; and provided further that no amendment, waiver or consent shall, unless
in writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.

(b) Any term or provision of this Section 8.01 to the contrary notwithstanding,
if the Agent and the Borrower shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any provision of
this Agreement, then the Agent and the Borrower shall

 

36



--------------------------------------------------------------------------------

be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Lenders shall have received prior written notice thereof and the
Agent shall not have received, within two Business Days of the date of its
delivery to the Lenders of such notice, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

SECTION 8.02. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at 208 S. Akard Street, 27th Floor, Dallas, Texas
75202, Attention: Assistant Treasurer (Facsimile No. (214) 746-2277; Telephone
No. (214) 757-4681; Email gg5478@att.com);

(ii) if to the Agent, to it at Harborside Financial Center, 1800 Plaza Ten,
Jersey City, NJ 07311-4098, Attention of Masako Sacks / Berta Caballero
(Facsimile No. (201) 626-9935; Email: LAU_Agent@mizuhobus.com; and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

37



--------------------------------------------------------------------------------

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Agent pursuant to this
Agreement or the transactions contemplated herein which is distributed to the
Agent any Lender by means of electronic communications pursuant to this Section,
including through the Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay within 20 days
of demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of Shearman & Sterling LLP counsel for the Agent, with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement against the Borrower (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, reasonable fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement of its rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and out of pocket fees and
disbursements of one counsel to such Indemnified Party and its Related Parties)
incurred by or asserted or awarded against any Indemnified Party or such
Indemnified Party’s Related Parties, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances in relation to its Appropriate Commitment, except to the extent such
claim, damage, loss,

 

38



--------------------------------------------------------------------------------

liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, material
breach of its obligations under this Agreement or willful misconduct of such
Indemnified Party or its Related Parties. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors, an Indemnified Party, a Related Party or any other
Person (except for any disputes among any Indemnified Party and its Related
Parties), whether or not any Indemnified Party or Related Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the Agent, any Lender, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.06 as a result of a demand by the Borrower
pursuant to Section 2.18, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Article
III, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of an original manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

39



--------------------------------------------------------------------------------

SECTION 8.06. Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Appropriate Commitment and/or the Advances at the time owing to it
thereunder or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Appropriate Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Appropriate Commitment is
not then in effect, the principal outstanding balance of the Advances thereunder
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date) shall not be less than $10,000,000, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and/or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless:

(x) an Event of Default has occurred and is continuing at the time of such
assignment or any Advances have been accelerated in accordance with
Section 6.01, or

 

40



--------------------------------------------------------------------------------

(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof pursuant to clause
(iv) below; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire. The Agent shall notify the Borrower of each
Assignment and Assumption within three Business Days of receipt thereof.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
respect of any relevant Facility in accordance with its Appropriate Commitment.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to consent from the Borrower where required and acceptance and recording
thereof by the Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be

 

41



--------------------------------------------------------------------------------

entitled to the benefits of Sections 2.10 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Each Lender may sell participations to one or more banks or
other entities (other than the Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to obtain any Confidential
Information except in accordance with Section 8.06(e), or approve or disapprove
any amendment or waiver of any provision of this Agreement or any Note or any
consent or withholding of consent to any departure by the Borrower therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.

The Borrower agrees that each participant shall be entitled to the benefits of,
and subject to the limitations of, Sections 2.10 and 2.13 to the same extent as
if it were a Lender and had acquired its interest by assignment, provided that,
such participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation is made with the Borrower’s prior written consent, and
that no participant shall be entitled to the benefits of Section 2.13 unless
such Participant complies with Section 2.13(f) as if it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower and the Agent
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation upon the terms
and subject to the conditions of this Agreement. Upon the reasonable request of
the Agent or the Borrower, each Lender shall promptly provide to the Agent or
the Borrower, as the case may be, the identity of such Lender’s participants and
the aggregate amount of the participation interests held by each such
participant and its Affiliates as set forth on the Participant Register
maintained by such Lender, as of the date specified in such request.

 

42



--------------------------------------------------------------------------------

(e) Sharing of Information. Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall enter into
a binding agreement enforceable by the Borrower containing provisions to
preserve the confidentiality of any Confidential Information relating to the
Borrower or any of its Affiliates received by it from such Lender, at least as
favorable to the Borrower as Section 8.07.

(f) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a central bank having jurisdiction over such Lender or to a Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

SECTION 8.07. Confidentiality; Patriot Act. (a) Neither the Agent nor any Lender
shall disclose any Confidential Information to any other Person without the
consent of the Borrower, other than (i) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors on a
“need to know” basis and subject to the requirements of Section 8.06(e), to
actual or prospective assignees and participants, (ii) as required by any law,
rule or regulation or judicial process, (iii) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions or self regulatory authority, (iv) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder and (vi) with the consent of the Borrower. In the case of a disclosure
pursuant to clause (ii) above, the disclosing party agrees, to the extent
practicable and permitted by applicable law, to promptly notify the Borrower
prior to such disclosure and to request confidential treatment.

(b) The Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except (i) to its officers,
directors, employees, agents, advisors or affiliates on a “need to know” basis,
(ii) as required by any law, rule or regulation or judicial process, (iii) as
requested or required by any state, federal or foreign authority or examiner or
regulatory authority, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder and (v) with the consent of the applicable
Reference Bank. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the applicable Reference Bank prior to such disclosure
and to request confidential treatment.

(c) Each of the Lenders hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow it to identify
the Borrower in accordance with the Patriot Act.

SECTION 8.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

 

43



--------------------------------------------------------------------------------

SECTION 8.09. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. The Borrower hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Corporate Secretary of
the Borrower at 208 S. Akard Street, 27th Floor, Dallas, Texas 75202 (the
“Process Agent”) and the Borrower hereby irrevocably appoints the Process Agent
its authorized agent to accept such service of process.

SECTION 8.10. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 8.10, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any debtor relief laws, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

44



--------------------------------------------------------------------------------

SECTION 8.11. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AT&T INC. By  

/s/ Jonathan P. Klug

Name:   Jonathan P. Klug Title:   Senior Vice President and Treasurer

MIZUHO BANK, LTD.,

        as Agent

By  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory

Initial Lenders

 

MIZUHO BANK, LTD. By  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory BNP PARIBAS By  

/s/ Nicole Rodriguez

Name:   Nicole Rodriguez Title:   Managing Director By  

/s/ Nicolas Rabier

Name:   Nicolas Rabier Title:   Managing Director LLOYDS BANK PLC By  

/s/ Stephen Giacolone

Name:   Stephen Giacolone Title:   Assistant Vice President By  

/s/ Devon Popet

Name:   Devon Popet Title:   Senior Vice President

 

45



--------------------------------------------------------------------------------

TD BANK, N.A. By  

/s/ Todd Antico

Name:   Todd Antico Title:   Senior Vice President THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. By  

/s/ Ola Anderssen

Name:   Ola Anderssen Title:   Director THE BANK OF NOVA SCOTIA By  

/s/ Kim Snyder

Name:   Kim Snyder Title:   Director SCOTIABANK (IRELAND) LIMITED By  

/s/ Clive Sinnamon

Name:   Clive Sinnamon Title:   Director By  

/s/ David Muldoon

Name:   David Muldoon Title:   Managing Director ROYAL BANK OF CANADA By  

/s/ Scott Johnson

Name:   Scott Johnson Title:   Authorized Signatory BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK BRANCH By  

/s/ Veronica Incera

Name:   Veronica Incera Title:   Managing Director By  

/s/ Maurice Benitez

Name:   Maurice Benitez Title:   Vice President

 

46



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH By  

/s/ Ignacio Campillo

Name:   Ignacio Campillo Title:   Managing Director By  

/s/ Michael Kronberg

Name:   Michael Kronberg Title:   Director SANTANDER BANK, N.A. By  

/s/ William Maag

Name:   William Maag Title:   Managing Director SOCIÉTÉ GENÉRALÉ By  

/s/ Linda Tam

Name:   Linda Tam Title:   Director AGRICULTURAL BANK OF CHINA LTD., NEW YORK
BRANCH By  

/s/ Jian Zhang

Name:   Jian Zhang Title:   EVP & Head of Corporate Banking INTESA SANPAOLO
S.P.A. NEW YORK BRANCH By  

/s/ Glen Binder

Name:   Glen Binder Title:   Vice President By  

/s/ Francesco Di Mario

Name:   Francesco Di Mario Title:   FVP and Head of Credit BANK OF CHINA, NEW
YORK BRANCH By  

/s/ Shiqiang Wu

Name:   Shiqiang Wu Title:   President

 

47



--------------------------------------------------------------------------------

COBANK, ACB By  

/s/ Lennie Blakeslee

Name:   Lenni Blakeslee Title:   Vice President CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK By  

/s/ Tanya Crossley

Name:   Tanya Crossley Title:   Managing Director By  

/s/ Kestrina Budina

Name:   Kestrina Budina Title:   Director DBS BANK LTD. By  

/s/ Aik Lim Kok

Name:   Aik Lim Kok Title:   Chief Operating Officer THE BANK OF NEW YORK MELLON
By  

/s/ William M. Feathers

Name:   William M. Feathers Title:   Vice President DNB CAPITAL LLC By  

/s/ Philip F. Kurpiewski

Name:   Philip F. Kurpiewski Title:   Senior Vice President By  

/s/ Kristie Li

Name:   Kristie Li Title:   First Vice President THE NORTHERN TRUST COMPANY By  

/s/ Keith L. Burson

Name:   Keith L. Burson Title:   Vice President U.S. BANK NATIONAL ASSOCIATION
By  

/s/ Colleen B. McEvoy

Name:   Colleen B. McEvoy Title:   Senior Vice President

 

48



--------------------------------------------------------------------------------

BANCO DE SABADELL, S.A. – MIAMI BRANCH By  

/s/ Maurici Llado

Name:   Maurici Llado Title:  

Executive Director, Corporate &

Investment Banking Americas

BANK HAPOALIM B.M. By  

/s/ James P. Surless

Name:   James P. Surless Title:   Vice President By  

/s/ Charles McLaughlin

Name:   Charles McLaughlin Title:   Senior Vice President REGIONS BANK By  

/s/ Robert L. Nelson

Name:   Robert L. Nelson Title:   Senior Vice President STATE BANK OF INDIA, NEW
YORK By  

/s/ Vijayalakshmi Muddu

Name:   Vijayalakshmi Muddu Title:   VT & Head (Syndications) STATE STREET BANK
AND TRUST COMPANY By  

/s/ Andrei Bourdine

Name:   Andrei Bourdine Title:   Vice President BANK OF TAIWAN, NEW YORK BRANCH
By  

/s/ Kevin H. Hsieh

Name:   Kevin H. Hsieh Title:   VP & General Manager MERCANTIL COMMERCEBANK,
N.A. By  

/s/ Alejandro Garrole

Name:   Alenjandro Garrole Title:   Corporate Loan Officer By  

/s/ John Vicula

Name:   John Vicula Title:   Vice President

 

49



--------------------------------------------------------------------------------

APPLE BANK FOR SAVINGS By  

/s/ Jonathan Byron

Name:   Jonathan Byron Title:   Senior Vice President BANK OF COMMUNICATIONS
CO., LTD., NEW YORK BRANCH By  

/s/ Shaohui Yang

Name:   Shaohui Yang Title   Deputy General Manager FUYO GENERAL LEASE (USA)
INC. By  

/s/ Yoshihisa Amari

Name:   Yoshihisa Amari Title:   President & COO THE CHIBA BANK, LTD., NEW YORK
BRANCH By  

/s/ Nobukazu Odaka

Name:   Nobukazu Odaka Title:   General Manager THE SHIZUOKA BANK, LTD. By  

/s/ Yoshihiko Ohata

Name:   Yoshihiko Ohata Title:   General Manager

 

50



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Name of Initial Lender

   Tranche A
Commitments      Tranche B
Commitments  

Mizuho Bank, Ltd.

   $ 1,000,000,000       $ 0   

BNP Paribas

   $ 500,000,000       $ 500,000,000   

Lloyds Bank plc

   $ 500,000,000       $ 0   

TD Bank, N.A.

   $ 200,000,000       $ 300,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 0       $ 500,000,000   

The Bank of Nova Scotia

   $ 400,000,000       $ 100,000,000   

Scotiabank (Ireland) Limited

   $ 200,000,000       $ 50,000,000   

Royal Bank of Canada

   $ 350,000,000       $ 250,000,000   

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 400,000,000       $ 100,000,000   

Commerzbank AG, New York Branch

   $ 500,000,000       $ 0   

Santander Bank, N.A.

   $ 400,000,000       $ 100,000,000   

Societe Generale

   $ 400,000,000       $ 100,000,000   

Agricultural Bank of China Ltd., New York Branch

   $ 100,000,000       $ 200,000,000   

Intesa Sanpaolo S.p.A. New York Branch

   $ 200,000,000       $ 100,000,000   

Bank of China, New York Branch

   $ 200,000,000       $ 0   

CoBank, ACB

   $ 0       $ 200,000,000   

Credit Agricole Corporate and Investment Bank

   $ 100,000,000       $ 100,000,000   

DBS Bank Ltd.

   $ 175,000,000       $ 25,000,000   

The Bank of New York Mellon

   $ 160,000,000       $ 40,000,000   

DNB Capital LLC

   $ 100,000,000       $ 25,000,000   

The Northern Trust Company

   $ 100,000,000       $ 0   

U.S. Bank National Association

   $ 80,000,000       $ 20,000,000   

Banco de Sabadell, S.A. – Miami Branch

   $ 0       $ 50,000,000   

Bank Hapoalim B.M.

   $ 0       $ 50,000,000   

Regions Bank

   $ 50,000,000       $ 0   

State Bank of India, New York

   $ 50,000,000       $ 0   

State Street Bank and Trust Company

   $ 25,000,000       $ 25,000,000   

Bank of Taiwan, New York Branch

   $ 30,000,000       $ 0   

Mercantil Commercebank, N.A.

   $ 10,000,000       $ 20,000,000   

Apple Bank for Savings

   $ 20,000,000       $ 0   

Bank of Communications Co., Ltd., New York Branch

   $ 6,000,000       $ 14,000,000   

Fuyo General Lease (USA) Inc.

   $ 10,000,000       $ 0   

The Chiba Bank, Ltd., New York Branch

   $ 10,000,000       $ 0   

The Shizuoka Bank, Ltd.

   $ 10,000,000       $ 0      

 

 

    

 

 

 

Total Commitments:

   $ 6,286,000,000       $ 2,869,000,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NON-NEGOTIABLE PROMISSORY NOTE

 

U.S.$                        Dated:                     , 20    

FOR VALUE RECEIVED, the undersigned, AT&T INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of                      (the
“Lender”) for the account of its Applicable Lending Office the principal sum of
U.S.$[amount of the Lender’s Tranche [A] [B] Commitment in figures] or, if less,
the principal amount of the Tranche [A] [B] Advances made by the Lender to the
Borrower pursuant to the Term Loan Credit Agreement dated as of January 21, 2015
among the Borrower, the Lender and certain other lenders parties thereto and
Mizuho Bank, Ltd., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) on the dates and in the amounts specified
in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Tranche [A] [B] Advance from the date of such Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest in respect of each Tranche [A] [B] Advance are
payable in lawful money of the United States of America to the Agent at the
Agent’s Account, in same day funds. Each Tranche [A] [B] Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of a Tranche [A] [B] Advance by the Lender to the
Borrower in an amount not to exceed the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from such Advance being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

AT&T INC. By  

 

Title:  



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

   Unpaid Principal
Balance    Notation
Made By

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

BORROWING

Mizuho Bank, Ltd., as Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

[Date]

Attention:                    

Ladies and Gentlemen:

The undersigned, AT&T INC., a Delaware corporation (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of January 21, 2015 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the Borrower, certain Lenders
parties thereto and Mizuho Bank, Ltd., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 20    .

(ii) The Proposed Borrowing constitutes a Tranche [A][B] Borrowing.

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iv) The aggregate amount of the Proposed Borrowing is [$                    ].

(v) The proceeds of the Proposed Borrowing shall be funded to account maintained
by the Borrower at                 at its office at                     ,
Account No.                     .

[(vi) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is             
month[s].]

[(vii) The Borrower hereby instructs the Agent that each Eurodollar Rate Advance
made as part of the Proposed Borrowing shall be continued for successive
             month Interest Periods until the Borrower shall give the Agent
written notice at least five Business Days prior to the end of an Interest
Period that, as of the end of such Interest Period, the applicable Eurodollar
Rate Advances shall Convert into Base Rate Advances or shall be continued as
Eurodollar Rate Advances having an Interest Period as so notified.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default, and

(C) the Proposed Borrowing is within any mandatory debt limitations established
by the Board of Directors of the Borrower.

 

Very truly yours, AT&T INC. By  

 

Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

CONTINUATION / CONVERSION

Mizuho Bank, Ltd., as Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

Harborside Financial Center

1800 Plaza Ten

Jersey City, NJ 07311-4098

[Date]

Attention:                    

Ladies and Gentlemen:

The undersigned, AT&T Inc., a Delaware corporation (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of January 21, 2015 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the Borrower, certain Lenders
parties thereto, and Mizuho Bank, Ltd., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.07(c) of the Credit
Agreement that the undersigned hereby requests that the outstanding Eurodollar
Rate Borrowing of Tranche [A][B] Advances having an Interest Period ending on
                    , 20     [be continued with an Interest Period of         
month[s] [Convert to a Base Rate Borrowing].

 

Very truly yours, AT&T INC. By  

 

Title:  



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:   

 

          

 

        [Assignor [is] [is not] a Defaulting Lender] 2.   Assignee:   

 

          

 

        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.   Borrower:    AT&T Inc. 4.   Agent:    Mizuho Bank, Ltd., as the
Agent under the Credit Agreement 5.   Credit Agreement:    The Term Loan Credit
Agreement dated as of January 21, 2015 among AT&T Inc., the Lenders parties
thereto, Mizuho Bank, Ltd., as Agent, and the other agents parties thereto



--------------------------------------------------------------------------------

6.   Assigned Interest:

 

Assignor

   Assignee    Facility
Assigned     Aggregate
Amount of
Commitment /
Advances for
all Appropriate
Lenders18      Amount of
Appropriate
Commitment
Advances
Assigned18      Percentage
Assigned of
Appropriate
Commitment/
Advances19      CUSIP
Number         Tranche  [A][B]    $         $           %               Tranche 
[A][B]    $         $           %               Tranche  [A][B]    $         $  
        %      

 

[7.            Trade Date:                        ]20            

[Page break]

 

 

18 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

20 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]23 Accepted: [NAME OF AGENT], as Agent By:  

 

  Title: [Consented to:]24 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

23 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

24 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 8.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 

-4-



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

OPINION OF IN-HOUSE COUNSEL

FOR THE BORROWER

January 21, 2015

To each of the Lenders party to the

Term Loan Credit Agreement dated as of

January 21, 2015 among AT&T Inc.,

said Lenders and Mizuho Bank, Ltd., as Agent for

said Lenders, and to Mizuho Bank, Ltd., as Agent

Ladies and Gentlemen:

I am the Senior Executive Vice President and General Counsel of AT&T Inc., a
Delaware corporation (the “Borrower”). I am providing this opinion to you
pursuant to Section 3.01(g)(iv) of the Term Loan Credit Agreement, dated as of
January 21, 2015 (the “Credit Agreement”), among the Borrower, the Lenders party
thereto and Mizuho Bank, Ltd., as Agent for said Lenders. Except as otherwise
indicated, initially capitalized terms used in this opinion without definition
shall have the meanings assigned to such terms in the Credit Agreement.

In my capacity as Senior Vice President and General Counsel, I have reviewed or
been made aware of the terms of those corporate and other records and documents
I considered appropriate, including the Credit Agreement.

As to certain matters of fact, I have relied upon (i) representations of the
Borrower set forth in, and the certificates of public officials and certain
officers of the Borrower delivered pursuant to, the Credit Agreement and
(ii) oral or written statements and representations of individuals upon whom I
believe I am justified in relying. As to certain opinions expressed herein, I
have relied on the opinions of members of my staff upon whom I believe I am
justified in relying.

I have also examined or caused to be examined such other instruments and have
made or directed to be made such other investigations as I have deemed necessary
in connection with the opinions set forth below. With respect to my
consideration of those questions of law that I have considered relevant for this
opinion, I have relied upon the certifications, representations, opinions and
conclusions of law of various attorneys in the AT&T legal department with
responsibility, in whole or in part, for the areas that are the subject of the
opinions set forth herein.

I have assumed the genuineness of all signatures, the legal capacity of all
natural persons executing agreements, instruments or documents, the completeness
and authenticity of all documents submitted to me as originals and the
conformity with originals of all documents submitted to me as copies.

On the basis of such analysis, my reliance upon the assumptions in this opinion
and my consideration of such questions of law that I considered relevant, and
subject to the limitations and qualifications in this letter, I am of the
opinion that:

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

i



--------------------------------------------------------------------------------

2. The Credit Agreement has been duly authorized, executed and delivered, and
constitutes a legal, valid and binding instrument enforceable against the
Borrower in accordance with its terms.

3. Neither the execution and delivery of the Credit Agreement or the issuance of
the Notes, nor the consummation of any other of the transactions therein
contemplated, nor the fulfillment of the terms thereof will conflict with,
result in a breach of, or constitute a default under, the charter or bylaws of
the Borrower or the terms of any indenture or other agreement or instrument
known to me and to which the Borrower is a party or by which the Borrower is
bound, or any applicable law, order or regulation constituting Included Laws
known to me to be applicable to the Borrower of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Borrower.

4. No order, consent, authorization, approval, registration or qualification of
or with any governmental agency or body having jurisdiction over the Borrower is
required under any of the Included Laws for the due execution, delivery and
performance by the Borrower of the Credit Agreement and the Notes.

5. The form and terms of the Notes have been duly authorized and established by
all necessary corporate action, and, when executed and delivered, will
constitute valid and legally binding obligations of the Borrower.

6. To the best of my knowledge, there is no pending or overtly threatened
action, suit or proceedings against the Borrower or any of its Subsidiaries, as
such term is defined in the Credit Agreement, before any court, governmental
agency or arbitrator that purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any of the Notes or the
consummation of the transactions contemplated thereby or, if likely to have a
materially adverse effect upon the financial condition or operations of the
Borrower, that is not disclosed in a filing by the Borrower with the Securities
and Exchange Commission.

I am an attorney admitted to practice in the laws of the State of Texas. I
express no opinion as to the laws of any other jurisdiction other than Included
Laws. I have made no special investigation or review of any published
constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of: (i) the Laws of the
State of New York, (ii) federal law and (iii) the Delaware General Corporation
Law, in each case to the extent such Laws are known to me to be applicable to
the Borrower or, in my experience, normally applicable to transactions of the
type contemplated by the Credit Agreement (the “Included Laws”). The term
“Included Laws” excludes (a) laws of any counties, cities, towns, municipalities
and special political subdivisions and agencies thereof; (b) state securities
laws or Blue Sky laws; (c) Laws relating to land use, zoning and building code
issues, taxes, environmental issues, intellectual property issues and antitrust
issues.

The matters expressed in Paragraphs 2 and 5 are subject to and qualified and
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally; (ii) general principles of equity, including
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief (regardless of whether considered a proceeding in equity or in law); and
(iii) securities Laws and public policy underlying such Laws with respect to
indemnification and contribution.

For purposes of this letter, the phrase “to my knowledge” or words to that
effect mean the actual knowledge of the attorneys in the AT&T legal department
who have worked on the Credit Agreement or who are primarily responsible for
providing a response to a particular opinion or confirmation expressed above.



--------------------------------------------------------------------------------

A copy of this opinion letter may be delivered by any of you to any Person who
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Person on the date hereof.

This letter is furnished by me as Senior Executive Vice President and General
Counsel and may be relied upon only by you or any person entitled to rely on
this opinion pursuant to the preceding paragraph in connection with the
transactions contemplated by the Credit Agreement and the issuance of the Notes.
This letter is my opinion as to certain legal conclusions specifically set forth
herein and is not and should not be deemed to be a representation or opinion as
to any factual matters. This opinion may not be used or relied upon by you or
any person entitled to rely on this opinion pursuant to the preceding paragraph
for any other purpose or by any other person, nor may copies be delivered to any
other person without in each instance my prior written consent. Notwithstanding
the foregoing, you may show this opinion to any governmental authority pursuant
to requirements of applicable law or regulations. This letter is expressly
limited to the matters set forth above and I render no opinion, whether by
implication or otherwise, as to any other matters. The opinions expressed herein
are tendered as of the date hereof. I expressly disclaim any responsibility to
advise you or any governmental authority, or make any investigations, of any
development or circumstance of any kind, including any change of law or fact,
that may occur after the date of this letter that might affect the opinions
expressed herein.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

OPINION OF LINKLATERS LLP

[SUBJECT TO REVIEW AND COMMENT BY OPINION COMMITTEE]

 

    

Linklaters LLP

1345 Avenue of the Americas

New York, NY 10105

Telephone (1) 212 903 9000

Facsimile (1) 212 903 9100

To each of the Lenders

party to the Term Loan Credit Agreement

dated as of January 21, 2015

among AT&T Inc., said Lenders

and Mizuho Bank, Ltd.,

as Agent for said Lenders

 

AT&T Inc. U.S. $9,155,000,000 Credit Agreement    [•]

Dear Ladies and Gentlemen:

 

1 We have acted as special New York counsel for AT&T Inc., a Delaware
corporation (the “Borrower”) in connection with the term loan credit agreement,
dated as of January 21, 2015 (such credit agreement the, “Financing Agreement”),
among the Borrower, certain Lenders party thereto, and Mizuho Bank, Ltd., as
Agent for said Lenders (in such capacity, the “Agent”). This opinion is
delivered to you pursuant to Section 3.01(g)(iv) of the Financing Agreement.
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Financing Agreement.

 

2 The opinions expressed herein are limited to (i) the federal laws of the
United States of America and (ii) the laws of the State of New York. Our
opinions are limited to those expressly set forth herein, and we express no
opinions by implication.

 

3 All assumptions and statements of reliance herein have been made without any
independent investigation or verification on our part except to the extent, if
any, otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.

 

4 For the purpose of this opinion, we have examined:

 

  (i) an executed copy of the Financing Agreement;

 

  (ii) such other certificates, documents, records and questions of law, as we
have considered necessary or appropriate.

 

5 In rendering the following opinions, we have assumed, and relied upon, the
following:

 

i



--------------------------------------------------------------------------------

  5.1 We have assumed the legal capacity of all natural persons executing
documents, the genuineness of all signatures, the authenticity of original and
certified documents and the conformity to original or certified copies of all
copies submitted to us as conformed or reproduction copies.

 

  5.2 As to various questions of fact relevant to the opinions expressed herein,
we have relied upon, and assume the accuracy of, representations and warranties
contained in the Financing Agreement and certificates and oral or written
statements and other information of or from representatives of the Borrower and
others and assume compliance on the part of the Borrower with its covenants and
agreements contained therein.

 

  5.3 For purposes of our opinions below insofar as they relate to the parties
to the Financing Agreement, we have assumed that, other than with respect to the
Borrower as expressly opined upon in paragraph 6 below, (i) each such party is a
corporation or other legal entity validly existing in good standing in its
jurisdiction of incorporation (and its organizational documents have been duly
adopted by the relevant parties thereto and are valid, binding and enforceable),
has all requisite power and authority, and has obtained all requisite corporate
and shareholder (or equivalent), third party and governmental authorizations,
consents and approvals, and made all requisite filings and registrations,
necessary to execute, deliver and perform the Financing Agreement, and that such
execution, delivery, performance will not violate or conflict with any law,
rule, regulation, order, decree, judgment, instrument or agreement binding upon
or applicable to it or its properties and (ii) the Financing Agreement has been
duly executed and delivered by it and constitutes its valid, binding and
enforceable obligations.

 

  5.4 We have further assumed the absence of any other agreements or course of
dealing among the parties to the Financing Agreement which modify or supersede
any of the terms thereof.

 

6 Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, it is our opinion that:

 

  6.1 The execution and delivery to the Agent and the Lenders by the Borrower of
the Financing Agreement, and the performance by the Borrower of its payment
obligations thereunder, do not require under present law, or present regulation
of any governmental agency or authority, of the State of New York or the United
States of America any filing or registration by the Borrower with, or approval
or consent to the Borrower of, any governmental agency or authority of the State
of New York or the United States of America that has not been made or obtained.

 

  6.2 The execution and delivery to the Agent and the Lenders by the Borrower of
the Financing Agreement, and the performance by the Borrower of its payment
obligations thereunder do not violate any present law, or present regulation of
any governmental agency or authority, of the State of New York or the United
States of America applicable to the Borrower or its property.

 

  6.3 The Borrower has duly executed and delivered the Financing Agreement.

 

  6.4 The Financing Agreement constitutes a valid and binding obligation the
Borrower, enforceable against the Borrower in accordance with its terms.



--------------------------------------------------------------------------------

7 Our opinions herein are subject to the following qualifications and
limitations:

 

  7.1 Our opinions are limited to only those laws and regulations that, in our
experience, are normally applicable to transactions of the type contemplated by
the Financing Agreement and, in particular:

 

  7.1.1 We express no opinion as to (a) any United States federal, state or
local (i) securities or “blue sky” laws, rules or regulations, (ii) tax laws,
rules or regulations (including, for the avoidance of doubt, the Employee
Retirement Income Security Act of 1974, as amended), (iii) laws, rules or
regulations relating to foreign assistance, fraud, corrupt practices, terrorism
or money laundering or (iv) laws, rules or regulations relating to any specially
regulated industry, business, activity or property of the Borrower and not
applicable to business organizations generally (including, without limitation,
those regulations applicable only to banks, savings and loan institutions,
insurance companies, public utilities or investment companies), (b) the
Commodity Exchange Act and any laws, rules or regulations issued thereunder
(including, for the avoidance of doubt, the Dodd-Frank Wall Street Reform and
Consumer Protection Act) or (c) the effect on the opinions expressed in this
opinion letter of laws, rules or regulations not addressed hereby.

 

  7.1.2 With respect to the opinion in paragraph 6.1, we express no opinion as
to any filing, registration, approval or consent required in the ordinary course
of business in connection with the performance by the Borrower of its
obligations under certain covenants contained in the Financing Agreement.

 

  7.2 We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by the Borrower under the
Financing Agreement to the extent limited by provisions of applicable law
(including judicial decisions), or to the extent that such a Waiver applies to a
right, claim, duty or defense or a ground for, or a circumstance that would
operate as, a discharge or release otherwise existing or occurring as a matter
of law (including judicial decisions), except to the extent that such a Waiver
is effective under and is not prohibited by or void or invalid under provisions
of applicable law (including judicial decisions).

 

  7.3 We express no opinion as to the enforceability of any provision in the
Financing Agreement:

 

  7.3.1 relating to indemnification, contribution or exculpation in connection
with violations of any securities laws or statutory duties or public policy, or
in connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;

 

  7.3.2 providing that any person or entity may exercise set-off rights other
than in accordance with and pursuant to applicable law;

 

  7.3.3 relating to choice of governing law to the extent that the
enforceability of any such provision is to be determined by any court other than
a court of the State of New York or a federal district court sitting in
diversity in the State of New York, in each case, applying the choice of law
principles of the State of New York, or may be subject to constitutional
limitations;



--------------------------------------------------------------------------------

  7.3.4 purporting to confer, or constituting an agreement with respect to,
subject matter jurisdiction of United States federal courts to adjudicate any
matter;

 

  7.3.5 specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of the Financing
Agreement; or

 

  7.3.6 constituting a savings or limitation clause.

 

  7.4 Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:

 

  7.4.1 provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and

 

  7.4.2 may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.

 

  7.5 Our opinions in paragraph 6.4 above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally or rules,
regulations, decrees or other governmental action affecting the enforcement of
creditors’ rights, (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity and (iii) the qualification that
certain other provisions of the Financing Agreement may be unenforceable in
whole or in part under the laws (including judicial decisions) of the State of
New York or the United States of America, but the inclusion of such provisions
does not affect the validity as against the Borrower of the Financing Agreement
as a whole and the Financing Agreement contains adequate provisions for
enforcing payment of the obligations governed thereby, in each case subject to
the other qualifications contained in this letter.

 

8 The opinions expressed herein are rendered as of the date hereof (and we
disclaim any undertaking to update this opinion letter or otherwise advise you
as to any changes of law, application of law or fact that may hereafter be
brought to our attention), solely for the benefit of the addressees hereof in
connection with the transaction referred to herein and may not be relied on by
such addressees for any other purpose or in any manner or for any purpose by any
other person or entity.

Yours faithfully,

Linklaters LLP



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 21, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 21, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 21, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 21, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Advance(s) (as well as any Note(s) evidencing
such Advance(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20[    ]